--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


OMNIBUS AGREEMENT
 
This Omnibus Agreement (“Agreement”) is entered into this 5th  day of November
2013 between magicJack Vocaltec Ltd. (the “Company”), and Daniel Borislow
(herein referred to as “Borislow”).  Sometimes the Company and Borislow are
referred to herein individually as a “party” and collectively as the “parties.”
 
RECITALS
 
A.          Borislow is a founder of the Company’s predecessor in interest;
 
B.           Borislow may be intimately familiar with the Company’s business
model, and has recruited and formed personal relationships with several of the
Company’s key employees, contractors and vendors;
 
C.           The Company deems it to be in its best interest to enter into this
Agreement for the purpose of obtaining Borislow’s agreement (i) not to use his
knowledge regarding the Company and/or his relationships with its key
constituencies in a manner that is adverse to interests of the Company and its
shareholders, (ii) to be available to provide such consulting services as Board
of Directors (the “Board”) may request from time to time during the term
specified in this Agreement and (iii) to forego any claims or rights that he may
have in respect of the intellectual property owned by the Company; and
 
In consideration of the foregoing, the Company and Borislow agree as follows:
 
1.           Definitions.  In addition to the terms that are defined in the
context of this Agreement, the following terms as used in this Agreement shall
have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person controlled by,
controlling or under common control with such Person.  For purposes of Section
8, any Person that owns Voting Securities with respect to which neither Borislow
nor his wife have the right to vote or cause the transfer of will not be
considered an Affiliate of Borislow.
 
“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof).  The terms “Beneficial
Ownership”, “Beneficially Owned” and “Beneficial Owner” have correlative
meanings.
 
A “Change of Control” shall be deemed to occur if (i) a Person acquires
ownership of stock that, together with stock held by such Person, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company; (ii) a majority of the members of the Board
are replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board before
the date of such appointment or election; or (iii) a Person (other than a Person
controlled, directly or indirectly, by shareholders of the Company that own, in
the aggregate more than 50% of the outstanding Voting Securities of the Company
prior to the proposed transaction) acquires fifty percent (50%) or more of the
gross fair market value of the assets of the Company over a six (6) month
period.
 
 
 

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Law” means any statute, rule or regulation of any governmental authority and
any order or decision of any judicial or administrative body.
 
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act as used in Sections 13(d) and 14(d) thereof, and shall include a
“group” as defined in Section 13(d) thereof.
 
“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof
and for this purpose, the Company or a Subsidiary owns a majority ownership
interest in such a business entity (other than a corporation) if the Company or
Subsidiary shall be allocated a majority of such business entity’s gains or
losses or shall be or control any managing director or general partner of such
business entity (other than a corporation). The term ‘‘Subsidiary’’ shall
include all Subsidiaries of such Subsidiary.
 
“Voting Securities” shall mean any common stock or other securities of the
Company entitled to vote in the election of directors of the Company, and
securities convertible into or exercisable or exchangeable for such securities,
whether or not subject to the passage of time or other contingencies.
 
2.           Relationships Between the Parties.  The Company and Borislow are
entering into this Agreement to agree as to the extent of their ongoing
relationship and the duties, responsibilities or obligations that the Company or
Borislow may have to each other after the date hereof.  Except to the extent
expressly provided in this Agreement, Borislow agrees that he shall not have,
nor undertake to perform, any duties, obligations or responsibilities for the
Company or any of its Subsidiaries, shall not hold himself out as an officer,
director or other representative of the Company and shall not otherwise have any
involvement  in the business or operations of the Company or any of its
Subsidiaries (other than to the extent Borislow has rights as a shareholder of
the Company, as the same may be limited by this Agreement).  Borislow and the
Company agree that, except to the extent expressly provided in this Agreement,
the Company and its Subsidiaries shall have no duties, obligations or
responsibilities to Borislow (other than to the extent that the Company has any
obligations to Borislow as a shareholder of the Company, as the same may be
limited by this Agreement).  Borislow and the Company agree that the rights and
benefits conveyed to each other pursuant to this Agreement (including, without
limitation, the benefits conveyed to Borislow pursuant to Sections 4 and 11) are
provided in consideration of the rights and benefits conveyed by this Agreement
(including, without limitation, the rights conveyed for the benefit of the
Company set forth in Sections 5 through 9).
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Term.  The duties and obligations of Borislow under each of
Sections 6, 7, 8 and 9 shall be effective from the date first written above (the
“Effective Date”) until the earliest of (a) the date that is two (2) years
following the Effective Date or (b) the date that is one hundred eighty (180)
days after a Change of Control of the Company (the “Term”).  The obligations of
the Company and its Subsidiaries in Section 11 shall survive for the periods set
forth in Section 11.
 
4.           Issuance of Shares.  The Company shall issue to Borislow 300,000
ordinary shares (the “Shares”).  Borislow agrees and acknowledges that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “1933 Act”).  One-third of the Shares shall not be subject to any
restrictions on transfer other than to the extent provided by applicable
law.  The remaining two-thirds of the Shares (the “Restricted Shares”) shall not
be transferrable by Borislow until the earlier of (a) the first anniversary of
the date hereof or (b) a Change of Control, except that the Restricted Shares
may be transferred in whole or part to one or more of Borislow’s Affiliates or
family members or one or more trusts for the benefit of Borislow and one or more
of his family members, but any such transferred Restricted Shares shall remain
subject to the same restrictions as would have applied had they continued to be
held by Borislow.  To the extent that Borislow effects any transfer of any
Shares, such transfer shall be effected in accordance with the requirements of,
or in reliance upon an applicable exception available under, the 1933 Act.


5.           IP Assignment.  The Company and Borislow agree that the Company and
its Affiliates own any and all Inventions made, conceived, reduced to practice,
or learned by him, either alone or with others, whether as a founder of the
Company’s predecessor, or during his tenure as employee or contractor of the
Company, its Affiliates or any of their respective successors. Notwithstanding
the foregoing, Borislow may still retain certain Intellectual Property Rights
and Moral Right, including, without limitation, any rights that may exist under
applicable law, in respect of the Inventions described in the preceding
sentence.  In light of the intent of the parties to conclude their relationships
except to the extent provided herein, the parties have agreed to resolve any
claims, rights or interests that Borislow may have in respect to such
Inventions.  Pursuant to this Agreement, Borislow hereby transfers to the
Company or its designated Affiliate(s) all of his rights, title and interests in
and to the Inventions, and any and all Intellectual Property Rights and Moral
Rights in respect thereto, made, conceived, reduced to practice, or learned by
him, either alone or with others, whether as a founder of the Company’s
predecessor, or during his tenure as employee or contractor of the Company, its
Affiliates or any of their respective successors, or any other Inventions
otherwise made, conceived, reduced to practice or learned by him, either alone
or with others, including, but not limited to, in each case, any claim or right
that he may currently have, or have had, against or in respect of, or license to
use or otherwise have the Company or any of its Affiliates provide access to,
any such Invention. For purposes of this Agreement, the following terms shall
have the following meanings:


a.           “Invention” means any ideas, concepts, information, materials,
processes, data, programs, know-how, improvements, discoveries, developments,
designs, artwork, formulae, other copyrightable works and techniques, which in
any way relate to the business of the Company or any of its Affiliates as in
effect on the date of this Agreement or which prior to the date of this
Agreement were intended by the Company (as evidenced by the Company’s records in
existence as of the date of this Agreement) to be used by the Company or any of
its Affiliates in any future line of business, and all Intellectual Property
Rights in any of the items listed above.
 
 
3

--------------------------------------------------------------------------------

 
 
b.           “Intellectual Property Rights” means all trade secrets, copyrights,
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country with respect to any
Invention.
 
c.           “Moral Rights” means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country with respect to any Invention.
 
Borislow agrees to execute any documents that the Company shall reasonably
request to effect or perfect any such assignment of any rights in respect of the
Inventions or release of any claims against any such Inventions, including
without limitation the Intellectual Property Rights and Moral Rights
thereto.  To the extent any such Moral Rights cannot be assigned or released to
Company and to the extent the following is allowed by the laws in any country
where such Moral Rights exist, Borislow hereby unconditionally and irrevocably
waives the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights.  Borislow further acknowledges and agrees that neither his
successors-in-interest nor legal heirs retain any Moral Rights in any
Inventions.
 
6.           Consulting Services.  During the Term, Borislow shall provide to
the Company or its Affiliates such consulting services, if any, as the Board
shall from time to time request in writing that Borislow perform on behalf of
the Company (the “Services”).  Except to the extent specified in a written
request from the Board, Borislow shall not have any duty or obligation to, and
shall not, perform any services on behalf of the Company.  Borislow shall report
solely to the Board with respect to the Services requested hereunder.  No
written request for Services from the Board shall require Borislow to perform
more than 10 hours of Services in any calendar month or more than an aggregate
of 100 hours of Services over the Term.  Upon delivery of a written request for
Services, the Board and Borislow shall agree upon the time and place that such
requested Services are to be performed, taking into account Borislow’s other
commercial and personal commitments.  To the extent that Services are requested
by the Board, the Board shall make such reasonable accommodations as shall be
necessary or appropriate under the circumstances to avoid a conflict for
Borislow with respect to his other commitments.  In connection with the
provision of Services, the Company will pay Borislow a fee of $200 for each hour
of Service performed at the written request of the Board and shall reimburse
Borislow for all reasonable travel and other out-of-pocket expenses incurred in
connection with the Services, promptly after submission of receipts or other
supporting documentation.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Standstill Agreement.  During the Term of this Agreement, Borislow
will not:
 
a.           solicit proxies or written consents of shareholders or any other
person with the right to vote or power to give or withhold consent in respect of
any Voting Securities, or conduct, encourage, participate, or except for voting
any Voting Securities held by Borislow or his Affiliates or family members,
engage in any other type of referendum (binding or non-binding) with respect to
any Voting Securities, or otherwise solicit any action by the holders of Voting
Securities or any other person with the right to vote or power to give or
withhold consent in respect of, any Voting Securities;
 
b.           make, or in any way participate or engage in any “solicitation” of
any proxy, consent or other authority to vote any Voting Securities, with
respect to any matter;
 
c.           seek to place a representative on the Board or seek the removal of
any director from the Board;
 
d.           otherwise act, alone or in concert with others, to seek to control
or
 
e.           influence the management, Board or policies of the Company, or
initiate or take any action to obtain representation on the Board, except to the
extent that any such action occurs in connection with the performance by
Borislow of any Services for the Company pursuant to Section 6;
 
f.            become a participant in any contested solicitation with respect to
the Company, including without limitation relating to the removal or the
election of directors;
 
g.           initiate, propose or otherwise solicit shareholders for the
approval of any shareholder proposal with respect to the Company (other than a
proposal that the Board has recommended that the Company’s shareholders vote to
approve);
 
h.           directly or indirectly (i) endorse, advocate or otherwise encourage
(whether by directly or indirectly communicating with any shareholder, or
otherwise) a vote against or the withholding of a vote on any matter that is
being placed before a vote of shareholders and with respect to which the Board
is recommending a vote in favor, or (ii) otherwise undermine or interfere with
the Company’s efforts to secure shareholder approval with respect to any such
matter placed before a vote of shareholders and with respect to which the Board
is recommending a vote in favor;
 
i.            without the prior written consent of the Company, except for the
formation of any “group” comprised of Borislow, his family members and
Affiliates, form, join or in any way participate in a partnership, limited
partnership, syndicate or other group, including without limitation a group as
defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities, or otherwise support or participate in any effort by a third party
with respect to the matters set forth in paragraphs (a) – (e) of this Section 7,
or deposit any Voting Securities in a voting trust or subject any Voting
Securities to any voting agreement;
 
j.            seek to have the Company waive, amend or modify any provision of
its governing documents, as the same may otherwise be amended from time to time
in a manner that would materially affect the rights and obligations of the
parties under this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
k.           either directly or indirectly for himself or his Affiliates, or in
conjunction with any other person or entity in which he proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, effect or seek, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in, or in any way knowingly
support, assist or facilitate any other person to effect or seek, offer or
propose to effect, or cause or participate in, (i) any tender offer or exchange
offer, merger, acquisition or other business combination involving the Company
or any of its Subsidiaries; (ii) any form of business combination or acquisition
or other transaction relating to a material amount of assets or securities of
the Company or any of its Subsidiaries; or (iii) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its Subsidiaries;
 
l.           enter into any arrangements, understanding or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
in connection with any of the foregoing, or make any investment in or enter into
any arrangement with, any other person that engages, or offers or proposes to
engage, in any of the activities or transactions referenced in the foregoing
paragraphs of this Section 7;
 
m.          publicly disclose, or cause to facilitate the public disclosure
(including the filing of any document or report with the Securities and Exchange
Commission or any other governmental agency or any disclosure to any journalist,
member of the media or securities analyst) of any intent, purposes, plan or
proposal to obtain any waiver, or consent under, or any amendment of, any
provisions of this Section 7;
 
n.           transfer Beneficial Ownership of Voting Securities Beneficially
Owned by Borislow, other than (a) in an arm’s length sale to an unaffiliated
third party, or (b) to a Person who agrees to be bound by the terms of this
Section 7; or
 
o.           cause anyone else, or induce any other person, to take any action
that would, if taken directly by Borislow, be in breach of his commitments in
respect of any of the foregoing provisions of this Section 7.
 
None of the foregoing restrictions will prevent Borislow and his Affiliates and
family members from voting or transferring any Voting Securities as they
determine in their discretion.
 
8.           Quorum.  During the Term, Borislow hereby agrees (i) to cause all
Voting Securities owned by him or which he otherwise has the right to vote to be
present for quorum purposes for all matters submitted to a vote of the Company’s
shareholders and (ii) with respect to other Voting Securities Beneficially Owned
by him, to exercise all contractual or other rights he has to cause all such
Voting Securities to be present for quorum purposes for all matters submitted to
a vote of the Company’s shareholders.  This Section 8 shall in no event require
Borislow to travel outside the United States.
 
9.           Restrictive Covenants.
 
a.           General.  The Company and Borislow hereby acknowledge and agree
that (i) in connection with his association with the Company, Borislow has been
in possession of trade secrets of the Company and its Subsidiaries (the “Trade
Secrets”), (ii) the restrictive covenants contained in this Section9 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, and (iii) the restrictive
covenants contained in this Section 9 are reasonably necessary to protect such
legitimate business interests of the Company.  Borislow agrees that the
consideration provided to him pursuant to Section 4 constitutes full and fair
consideration for the covenants and obligations set forth in this Agreement and
that Borislow will not contend otherwise in any proceeding seeking to enforce
any such covenant(s).
 
 
6

--------------------------------------------------------------------------------

 
 
b.           Non-Competition.  Borislow agrees that during the Term, Borislow
will not, directly or indirectly, either (i) on Borislow’s own behalf or as a
partner, officer, director, trustee, executive, agent, consultant or member of
any person, firm or corporation, or otherwise, enter into the employ of, render
any service to, or engage in any business or activity which is the same as or
competitive with any business or activity conducted by the Company or any
Subsidiary as of the date of this Agreement or proposed to be conducted as of
the date of this Agreement, or (ii) become an officer, employee or consultant
of, or otherwise assume a substantial role or relationship with, any
governmental entity, agency or political subdivision that is known by Borislow
to purchase substantial goods or services from the Company or any Subsidiary;
provided, however, that the foregoing shall not be deemed to prevent Borislow
from investing in securities of any company having a class of securities which
is publicly traded, so long as through such investment holdings in the
aggregate, Borislow is not deemed to be the beneficial owner of more than ten
percent (10%) of the class of securities that is so publicly traded.
 
c.           Non-Solicitation.  Borislow shall not at any time during the Term,
without the prior written consent of the Company, solicit, directly or
indirectly, any employee of the Company or of any Subsidiary (“Employee”), to
leave such employment or to consider or accept, employment, with any other
entity, nor shall Borislow hire, or assist any entity, directly or indirectly,
to pursue or hire any such Employee or any former officer or other management
employment of the Company who was an Employee of the Company at any time during
the three month period immediately prior to date as of which such person would
be hired by Borislow or any such entity.  Notwithstanding the immediately
preceding sentence, the Company has agreed that Borislow may solicit the
employment of, and hire, directly or indirectly, the persons identified on
Exhibit B hereto.
 
d.           Enforcement.  Borislow agrees and acknowledges that the
restrictions contained in this Section 9 are reasonable in scope and duration
and are necessary to protect the Company and its Subsidiaries.  Borislow further
agrees that he will not in any way challenge, contest or refute the validity, or
the reasonableness of this covenants set forth in this Section 9 or the
undertakings made by him in Section 2.  If any covenant or agreement contained
in this Section 9 is found by a court or arbitral body having jurisdiction to be
unreasonable in duration, geographical scope or character of restriction, the
covenant or agreement will not be rendered unenforceable thereby but rather the
duration, geographical scope or character of restriction of such covenant or
agreement will be reduced or modified with retroactive effect to make such
covenant or agreement reasonable, and such covenant or agreement will be
enforced as so modified.  Borislow agrees and acknowledges that the breach of
this Section 9 or of his undertakings in Section 2 may cause irreparable injury
to the Company or its Subsidiaries and upon the breach of any provision of this
Section 9 or the undertakings in such Section 2, the Company or any of its
Subsidiaries shall be entitled to injunctive relief, specific performance or
other equitable relief, without being required to post a bond; provided however,
that, this shall in no way limit any other remedies which the Company or any of
its Subsidiaries may have (including, without limitation, the right to seek
monetary damages or rescission of this Agreement).
 
 
7

--------------------------------------------------------------------------------

 
 
10.         Representations.
 
a.           Borislow hereby represents and warrants to the Company that (i) the
execution, delivery and full performance of this Agreement by Borislow does not
and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which he is a party or any judgment, order
or decree to which he is subject; and (ii) upon the execution and delivery of
this Agreement by Borislow and the Company, this Agreement will be Borislow’s
valid and binding obligation, enforceable in accordance with its terms, subject
as to enforcement to the effect of bankruptcy or insolvency laws and laws
affecting creditors’ rights generally.
 
b.           The Company hereby represents and warrants to Borislow that (i) the
execution, delivery and full performance of this Agreement by the Company has
been duly authorized by the Board and any required committee thereof and does
not require approval of the Company’s stockholders, does not and will not
conflict with, breach, violate or cause a default under any applicable Law, and
does not and will not conflict with, breach, violate or cause a default under
any agreement, contract or instrument to which it or any of its Subsidiaries is
a party or any judgment, order or decree to which it or any of its Subsidiaries
is subject; (ii) upon the execution and delivery of this Agreement by Borislow
and the Company, this Agreement will be the Company’s valid and binding
obligation, enforceable in accordance with its terms, subject as to enforcement
to the effect of bankruptcy and insolvency laws and laws affecting creditors’
rights generally; and (iii) the Shares when issued in accordance with this
Agreement will be validly issued, fully paid and non-assessable, and free and
clear of all liens and encumbrances other than restrictions on transfer set
forth herein.
 
11.         Indemnity and Insurance.
 
a.           The Company agrees that for a period of six (6) years after the
date of this Agreement it will provide Borislow coverage under the
indemnification or exculpation provisions in any organizational documents of the
Company or any of its Subsidiaries (“Organizational Documents”) with respect to
any period when Borislow served as a director or officer of the Company or any
of its Subsidiaries on the same basis as such indemnification and exculpation is
then made available generally to the Company’s then current officers and
directors.  To the extent that the Company has or maintains any director and
officers insurance policies during the six (6) years after the date of this
Agreement, the Company shall cause Borislow to be treated as a named insured
thereunder with respect to any period when Borislow served as a director or
officer of the Company or any of its Subsidiaries on the same terms and
conditions as generally apply to the Company’s then current officers and
directors.
 
b.           The Company further agrees that it will continue to indemnify, and
it will cause the applicable subsidiaries to continue to indemnify, Borislow
with respect to the matters set forth on Exhibit B, subject to the applicable
terms and conditions of the Organizational Documents and any insurance policies
of the type referred to in paragraph a above.  This obligation will continue
until such matters are fully resolved.
 
 
8

--------------------------------------------------------------------------------

 
 
12.         Arbitration of Disputes.  Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (“AAA”) in West Palm Beach, Florida (or such other location as the
parties shall mutually agree in writing).  Any such arbitration shall be in
front of three (3) arbitrators selected in accordance with the applicable rules
of the AAA.  Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.  This Section 12 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 12 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided, however, that any other relief shall
be pursued through an arbitration proceeding pursuant to this Section 12.
 
13.         Consent to Jurisdiction; Waiver of Jury Trial.
 
a.           To the extent that any court action is permitted consistent with or
to enforce Section 9 of this Agreement, the parties hereby consent to the
exclusive jurisdiction of the United States District Court for the Southern
District of Florida or if jurisdiction is not permitted in Federal courts, in
the state courts located in West Palm Beach, Florida.  Accordingly, with respect
to any such court action, Borislow (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.  Accordingly, with
respect to any such court action, the Company (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.
 
b.           Agents For Service.  The Company, to the fullest extent permitted
by applicable law, irrevocably and fully waives the defense of an inconvenient
forum to the maintenance of any action as provided in this Section 13.  In
addition, within thirty (30) days after the date of this Agreement, the Company
will designate and appoint an agent for service of process (the “Registered
Agent”) in Florida as its Registered Agent upon whom process may be served in
any such action and confirm to Borislow that (i) the Company has appointed its
Registered Agent, (ii) the Company has notified the Registered Agent of such
designation and appointment and that the Registered Agent has accepted the same
in writing and (iii) the Company has authorized and directed the Registered
Agent to accept such service.  The Company further agrees that service of
process upon its Registered Agent and written notice of said service to the
Company mailed by first class mail or delivered to its Registered Agent shall be
deemed in every respect effective service of process upon it in any such suit or
proceeding.
 
c.           Each of the parties hereto waives any right to a trial by jury in
connection with any litigation arising under or relating to this Agreement.
 
14.         Legal Fees and Expenses.  In the event that either party shall bring
an action to enforce its rights or to seek damages for breach of the other
party’s duties, obligations, promises or commitments under this
Agreement,  including any action to enforce Borislow’s obligations under Section
9 or his undertakings in Section 2 (an “Agreement Action”), the party that does
not prevail in any such Agreement Action shall pay the prevailing party, or
reimburse the prevailing party for, his or its reasonable legal fees and
expenses incurred in respect of such Agreement Action, and shall bear all
expenses (including, without limitation, any arbitrator fees or court costs)
incurred in such of such Agreement Action. In the event that either party shall
bring an action against the other asserting a claim that arises other than
pursuant to the terms of this Agreement (a “Non-Agreement Action”), if such
party does not prevail in such Non-Agreement Action, he or it shall pay the
prevailing party, or reimburse the prevailing party for, his or its reasonable
legal fees and expenses incurred in respect of such Non-Agreement Action, and
shall bear all expenses (including, without limitation, any arbitrator fees or
court cost) incurred in such of such Non-Agreement Action.  Payment in respect
of any legal fees payable pursuant to this Section 14 shall be made promptly,
but in no event later than 10 business days following the later of entry of an
award or judgment in favor of the prevailing party or the provision to the
non-prevailing party of an invoice thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
15.         Notices.  All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or when sent by facsimile followed by delivery by reputable overnight
courier service, or one (1) business day after being sent to the recipient by
reputable overnight courier services (charges prepaid).  Such notices, demands,
and other communications shall be sent to the Company and Borislow at the
addresses indicated below or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.  All notices, demands, and other communications hereunder may be
given by any other means (including telecopy or electronic mail), but shall not
be deemed to have been duly given unless and until it is actually received by
the intended recipient.
 
If to the Company:
 
magicJack Vocaltec Ltd
222 Lakeview Avenue
Suite 1550
West Palm Beach, FL 33401
Attention: CEO
 
If to Borislow:
 
Dan Borislow
 
With a copy (which shall not constitute notice) to:


John R. Utzschneider
Bingham McCutchen LLP
One Federal Street
Boston, MA  02110


16.         Choice of Law.  This Agreement is made under and shall be governed
by and construed in accordance with the laws of Florida, without regard to its
conflicts of law principles.
 
 
10

--------------------------------------------------------------------------------

 
 
17.         Miscellaneous.
 
a.           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of each of Borislow and
the Company.
 
b.           Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not; provided, however, that this Agreement shall not be assignable (i) by
Borislow, except with the written consent of the Company, or (ii) by the
Company, except to an Affiliate or Subsidiary.  No assignment by the Company to
an Affiliate or a Subsidiary will relieve the Company from its obligations
hereunder.
 
c.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
d.           Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.
 
e.           Character of Consideration.  The Company and Borislow agree that,
except for the fee payable pursuant to Section 6 for Services actually rendered,
none of the consideration to be provided to Borislow under this Agreement shall
be characterized or reported for Federal income tax purposes as compensation to
Borislow for the performance of services.
 
f.            Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.
 
g.           Press Release.  All public announcements relating to this Agreement
and any related disclosure to be filed with the Securities and Exchange
Commission will be provided to the other party for prompt review and reasonable
comment prior to announcement or filing.
 
[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed in multiple originals by
the parties hereto on the date and year first above written.
 

 
Company:
 
magicJack Vocaltec Ltd.
         
 
By:
/s/ Gerald T. Vento       
Name: Gerald T. Vento
     
Title:   President and CEO
         

Borislow:
 
/s/ Daniel Borislow____________________________________
Daniel Borislow
 
 
12

--------------------------------------------------------------------------------

 


Exhibit A
 
List of Employees Exempted from Non-Solicitation Covenant
 

 
Amange Foad
Rikard Bone
Henok Teklehaimanot
Ben Vanderploeg
Daniel Gocic
Sebastian Mosquera

 
 
13

--------------------------------------------------------------------------------

 


Exhibit B
 
Summary of Indemnification Claims
 
 
1.
Bussell v. Borislow, et al. (Pinellas County Circuit Court, Florida)

 
2.
Turner v. magicJack VocalTec Ltd, et al. (U.S.D.C., S.D.N.Y.)

 
3.
Ymax v. Di-Nur (Magistrate Court, Tel Aviv)

 
14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------